
	
		II
		111th CONGRESS
		1st Session
		S. 1355
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Barrasso (for
			 himself and Mr. Wyden) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to health care for individuals residing in underserved rural
		  areas and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 TitleThis Act may be cited
			 as the Rural Health Clinic Patient
			 Access and Improvement Act of 2009.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Rural health clinic reimbursement.
					Sec. 3. Rural health clinic quality reporting
				initiative.
					Sec. 4. Rural health clinic and community health center
				collaborative access expansion.
					Sec. 5. GAO report on diabetes education and medical nutrition
				therapy services.
					Sec. 6. Rural health clinic provider retention demonstration
				project.
					Sec. 7. Definition of rural health clinic.
					Sec. 8. Medicare Advantage plan payments.
					Sec. 9. Sense of the Senate regarding adequacy of network-based
				health plans.
				
			2.Rural health
			 clinic reimbursementSection
			 1833(f) of the Social Security Act (42 U.S.C. 1395l(f)) is amended—
			(1)in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
			(2)in paragraph
			 (2)—
				(A)by striking
			 in a subsequent year and inserting after 1988 and before
			 2010; and
				(B)by striking the
			 period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
				
					(3)in 2010, at $92
				per visit; and
					(4)in a subsequent
				year, at the limit established under this subsection for the previous year
				increased by the percentage increase in the MEI (as defined in section
				1842(i)(3)) applicable to primary care services (as defined in section
				1842(i)(4)) furnished as of the first day of that
				year.
					.
			3.Rural health
			 clinic quality reporting initiativeSection 1833 of the Social Security Act (42
			 U.S.C. 1395l) is amended by adding at the end the following new
			 subsection:
			
				(x)Incentive
				Payments for Rural Health Clinic Quality Reporting
					(1)In
				GeneralThe Secretary shall implement a system to provide
				incentive payments for the satisfactory reporting of data on quality measures
				by eligible professionals, as defined in subsection (k)(3)(B) of section 1848,
				who are employed by a rural health clinic or provide services in a rural health
				clinic through a contractual arrangement, similar to the reporting system for
				covered professional services as established under subsections (k) and (m) of
				such section.
					(2)Amount;
				DurationIncentive payments in the amount of $2 per visit shall
				be made to rural health clinics with respect to eligible professionals who
				furnish rural health clinic services during the period beginning on January 1,
				2010, and ending on December 31, 2013.
					(3)Payment from
				Trust FundThe incentive payments provided under this subsection
				shall be made available from the Federal Supplementary Medical Insurance Trust
				Fund under section 1841.
					(4)Payment
				LimitsIncentive payments made under this subsection shall not be
				subject to the payment limits established under subsection (f).
					(5)Single
				FormThe Secretary shall provide rural health clinics that
				participate in the quality reporting system under this subsection with a single
				form for submission of data on quality measures and reimbursement claim
				information.
					(6)ReportingNot
				later than December 31, 2012, the Secretary shall prepare and submit a report
				to Congress on the quality reporting system established under this subsection,
				including—
						(A)the number and
				types of services involved in the system;
						(B)the number of
				rural health clinics participating in the system;
						(C)the overall
				quality of care that was delivered by the rural health clinics during this
				period;
						(D)the patient
				outcomes under the system;
						(E)recommendations
				for improving the system; and
						(F)any additional
				related matters that the Secretary determines
				appropriate.
						.
		4.Rural health
			 clinic and community health center collaborative access expansionSection 330 of the Public Health Service Act
			 (42 U.S.C. 254b) is amended by adding at the end the following:
			
				(s)Rule of
				construction with respect to rural health clinics
					(1)In
				generalNothing in this section shall be construed to prevent a
				community health center from contracting with a federally certified rural
				health clinic (as defined by section 1861(aa)(2) of the Social Security Act)
				for the delivery of primary health care services that are available at the
				rural health clinic to individuals who would otherwise be eligible for free or
				reduced cost care if that individual were able to obtain that care at the
				community health center. Such services may be limited in scope to those primary
				health care services available in that rural health clinic.
					(2)AssurancesIn
				order for a rural health clinic to receive funds under this section through a
				contract with a community health center under paragraph (1), such rural health
				clinic shall establish policies to ensure—
						(A)nondiscrimination
				based upon the ability of a patient to pay; and
						(B)the establishment
				of a sliding fee scale for low-income
				patients.
						.
		5.GAO report on
			 diabetes education and medical nutrition therapy servicesNot later than July 1, 2012, the Comptroller
			 General of the United States shall submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report concerning the medical
			 nutrition therapy counseling services provided by federally qualified health
			 clinics. Such report shall specifically examine—
			(1)the availability,
			 health provider cost, reimbursement amount, and barriers to diabetes education
			 and medical nutrition therapy services in federally qualified health
			 clinics;
			(2)the availability,
			 health provider cost, reimbursement amount, and quality outcomes of diabetes
			 education and medical nutrition therapy services in rural and frontier
			 areas;
			(3)the feasibility
			 of implementing diabetes education and medical nutrition therapy services in
			 rural health clinics; and
			(4)to the extent
			 practical, analyze existing health outcomes and cost savings attributed to
			 diabetes education and medical nutrition therapy services provided by federally
			 qualified health centers and the potential health outcomes and cost savings if
			 those services are offered in rural health clinics.
			6.Rural health
			 clinic provider retention demonstration project
			(a)In
			 GeneralThe Secretary shall establish a demonstration project
			 under which States are awarded grants to examine whether health care
			 professionals can be recruited or retained to work in underserved rural areas
			 by providing such professionals with medical malpractice subsidies.
			(b)Duration;
			 ScopeThe demonstration project shall be conducted—
				(1)for a 3-year
			 period, beginning not later than January 1, 2011; and
				(2)in not more than
			 5 States.
				(c)State
			 ApplicationA State that desires to receive a grant under the
			 demonstration project shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary may
			 require, including adequate assurances that the State—
				(1)promotes the
			 establishment and continued maintenance of rural health clinics within the
			 State; and
				(2)is working to
			 improve access to primary care and other health care services for rural
			 residents of the State.
				(d)State
			 SelectionIn awarding grants to States under this section, the
			 Secretary shall—
				(1)ensure the
			 participation of States with a diverse selection of rural health clinics,
			 including clinics with 3 or less full-time equivalent physicians, physician
			 assistants, and nurse practitioners;
				(2)ensure the
			 participation of States that maintain both provider-based and independent rural
			 health clinics;
				(3)give preference
			 to States with existing State-funded medical malpractice subsidy programs;
			 and
				(4)give preference
			 to States with 15 or more rural health clinics.
				(e)Distribution of
			 Grant Funds by States to Rural Health Clinics
				(1)In
			 GeneralA State awarded a grant under the demonstration project
			 shall, acting through the State Office of Rural Health, select not less than 5
			 rural health clinics to receive grant funds for the purpose of subsidizing
			 medical malpractice insurance costs for health care professionals employed by
			 such clinics.
				(2)Rural Health
			 Clinic ApplicationA rural health clinic that desires to receive
			 a grant from the State under the demonstration project shall submit to the
			 State Office of Rural Health an application at such time, in such manner, and
			 containing such information as the Secretary may require, including assurances
			 that the clinic shall—
					(A)provide access to
			 health care services for all individuals, regardless of ability to pay;
					(B)establish a
			 sliding fee scale for low-income patients;
					(C)make health care
			 services available to individuals for not less than 20 hours per week;
			 and
					(D)meet any other
			 requirements established by the Secretary to ensure proper and efficient use of
			 grant funds.
					(3)Required Clinic
			 ParticipationA State awarded a grant under the demonstration
			 project shall provide grant funds to at least 1 provider-based rural health
			 clinic and at least 1 independent rural health clinic.
				(4)Distribution of
			 Grant Funds
					(A)In
			 GeneralSubject to paragraph (B), a State shall provide each
			 rural health clinic participating in the demonstration project with the lesser
			 of—
						(i)$5,000; or
						(ii)50
			 percent of the aggregate cost of malpractice insurance purchased by each
			 physician, physician assistant, nurse practitioner, and certified nurse midwife
			 (or purchased by the rural health clinic on behalf of each physician, physician
			 assistant, nurse practitioner, and certified nurse midwife) who, on a weekly
			 basis, provides patient care services at the rural health clinic for an average
			 of not less than—
							(I)20 hours per
			 week; or
							(II)80 percent of
			 the operational hours of the clinic.
							(B)Special Rule
			 for Obstetrics and GynecologySubject to subparagraph (C), in the
			 case of a rural health clinic participating in the demonstration project that
			 provides obstetrical services, a State shall provide such clinic with the
			 lesser of—
						(i)$10,000;
			 or
						(ii)50
			 percent of the aggregate cost of malpractice insurance purchased by each
			 physician, physician assistant, nurse practitioner, and certified nurse midwife
			 (or purchased by the rural health clinic on behalf of each physician, physician
			 assistant, nurse practitioner, and certified nurse midwife) who provides
			 obstetrical services at the rural health clinic.
						(C)Amount of
			 Obstetrical CareThe Administrator of the Office of Rural Health
			 Policy of the Health Resources and Services Administration shall develop
			 standards for the amount of obstetrical care that a rural health clinic would
			 have to provide in order to qualify for a grant under subparagraph (B).
					(f)Reporting
				(1)Annual
			 Evaluations and ReportsThe Secretary, acting through the
			 Administrator of the Office of Rural Health Policy of the Health Resources and
			 Services Administration, shall provide for an annual evaluation of the
			 demonstration project and submit to Congress a report on the status of the
			 project.
				(2)Final
			 Evaluation and ReportNot later than 12 months after completion
			 of the demonstration project, the Secretary, acting through the Administrator
			 of the Office of Rural Health Policy of the Health Resources and Services
			 Administration, shall prepare and submit to Congress a final report and
			 evaluation of the project. The report shall include—
					(A)an assessment of
			 the effectiveness of the project at recruiting and retaining health care
			 professionals in underserved rural areas;
					(B)an assessment of
			 the feasibility and efficacy of an expansion of the project to all States;
			 and
					(C)an evaluation of
			 the project in comparison with an expansion of coverage under chapter 171 of
			 title 28, United States Code (commonly referred to as the Federal Tort
			 Claims Act) to include rural health clinics as a means of recruiting
			 and retaining health care professionals in underserved rural areas.
					(g)DefinitionsIn
			 this section:
				(1)Certified Nurse
			 MidwifeThe term certified nurse midwife has the
			 same meaning given such term in section 1861(gg)(2) of the Social Security Act
			 (42 U.S.C. 1395x(gg)(2)).
				(2)Demonstration
			 ProjectThe term demonstration project means the
			 demonstration project conducted under this section.
				(3)Nurse
			 Practitioner; Physician Assistant; Rural Health ClinicThe terms
			 nurse practitioner, physician assistant, and
			 rural health clinic have the same meaning given such terms in
			 section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)).
				(4)PhysicianThe
			 term physician has the same meaning given such term in section
			 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)).
				(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				7.Definition of
			 rural health clinicSection
			 1861(aa)(2) of the Social Security Act (42 U.S.C. 1395x(aa)(2)) is amended in
			 the flush text by inserting before the last sentence the following: A
			 facility that is in operation, that qualifies as a rural health clinic under
			 this title or title XIX and that subsequently fails to satisfy the requirement
			 in clause (i) that the clinic is not located in an urbanized area, shall, with
			 respect to services furnished on or after the date of enactment of the Rural
			 Health Clinic Patient Access and Improvement Act of 2009, be considered, for
			 purposes of this title and title XIX, as still satisfying such requirement if
			 it is determined that the clinic is located in an area defined by the State and
			 certified by the Secretary as rural..
		8.Medicare
			 Advantage plan payments
			(a)In
			 GeneralSection 1857(e) of the Social Security Act (42 U.S.C.
			 1395w–27(e)) is amended by adding at the end the following:
				
					(4)Minimum Payment
				Rate for Services Furnished by a Rural Health ClinicA contract
				under this section between a Medicare Advantage organization and the Secretary
				for the offering of a Medicare Advantage plan shall require the organization to
				provide for a payment rate under the plan for rural health clinic services
				furnished to enrollees of the plan (whether or nor the services are furnished
				pursuant to an agreement between the organization and a rural health clinic)
				that is not less than—
						(A)the applicable
				payment rate established under part A or part B (which includes the payment of
				an interim rate and a subsequent cost reconciliation) with respect to the rural
				health clinic for such rural health clinic services; or
						(B)if the rural
				health clinic determines appropriate, 103 percent of the applicable interim
				payment rate established under part A or part B with respect to the rural
				health clinic for such rural health clinic
				services.
						.
			(b)Effective
			 DateThe amendments made by this section shall apply to Medicare
			 Advantage contract years beginning on or after January 1, 2010.
			9.Sense of the
			 Senate regarding adequacy of network-based health plansIt is the sense of the Senate that
			 network-based health plans shall—
			(1)be expected to
			 provide a pool of health care professionals that is adequate to meet the needs
			 of enrollees residing in rural and frontier areas;
			(2)ensure that
			 enrollees residing in rural and frontier areas that have been designated by the
			 Federal Government or a State government as lacking an adequate number of
			 health care professionals are provided with reasonable access to an in-network
			 provider;
			(3)make every effort
			 to include as part of their provider network any State-licensed or certified
			 health care professionals (particularly primary care and mental health
			 professionals) that are available in many underserved rural and frontier areas;
			 and
			(4)recognize that
			 reliance on a physician-only network, or forcing enrollees to travel for more
			 than 30 minutes to receive primary care or mental health services from a
			 network provider, does not constitute an adequate network. The
			 following distances should be used as guidelines in determining distances that
			 correspond to a 30-minute travel time:
				(A)Under normal
			 conditions with primary roads available: 20 miles.
				(B)In mountainous
			 terrain or in areas with only secondary roads available: 15 miles.
				(C)In flat terrain
			 or in areas connected by interstate highways: 25 miles.
				
